SULLIVAN, J.
— This action was brought to recover a balance of $308.20 alleged to be due on open book account. The defense was the statute of limitations.
*510The action was tried to the court without a jury and judgment entered in favor of the plaintiff in the sum of $302.20, with interest thereon, and costs. The appeal is from the judgment.
We are first met by a motion to dismiss the appeal on several grounds, among which is the ground that the reporter’s transcript was not settled as required by law. On an examination of the transcript, we find that it was not settled by the judge as required by the provisions of subd. 3 of sec. 4434, as amended by the laws of 1911, p. 379. This court had this question before it in Grisinger v. Hubbard, 21 Ida. 469, 122 Pac. 853, and held that under the provisions of said see. 4434 the party appealing must procure a transcript of the stenographer’s notes and have the same settled and allowed by the trial judge in accordance with the provisions of subd. 3 of said section. And in Furey v. Taylor, 22 Ida. 605, 127 Pac. 676, this court held that the transcript of the evidence certified to by the stenographer must be settled by the trial judge in order to have the same reviewed upon appeal to this court. Those decisions are decisive of this motion, and the motion must be sustained and the appeal dismissed. Said motion was made within the time prescribed by Rule 54 of the rules of this court.
We have, however, carefully examined the record in the case and find no error in the record that would warrant a reversal of the judgment. The judgment is therefore affirmed on its merits, with costs in favor of the respondent.
Ailshie, C. J., and Stewart, J., concur.